Dismissed and Memorandum Opinion filed October 27, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00465-CV

                         PAUL STURGEON, Appellant

                                        V.
         GILBERT CRUZ AND INFINITY INSURANCE, Appellees

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1168241

                         MEMORANDUM OPINION

      This appeal is from an order signed May 23, 2022 dismissing plaintiff Paul
Sturgeon’s case for want of prosecution. No clerk’s record has been filed. The
clerk responsible for preparing the record in this appeal informed the court that
appellant did not make arrangements to pay for the record.

      On July 25, 2022, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No response was filed. On
August 30, 2022, appellant was ordered to provide this court with proof of
payment for the record on or before September 9, 2022. See Tex. R. App. P.
35.3(c). In the order, the court notified appellant that failure to comply with the
court’s order would result in dismissal of the appeal for want of prosecution. See
Tex. R. App. P. 37.3(b). No response was filed.

      Appellant has not provided this court with proof of payment for the record.
We dismiss the appeal.

                                  PER CURIAM


Panel consists of Justices Spain, Poissant, and Wilson.




                                         2